Citation Nr: 0731928	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  01-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, for additional development.  
The case is now before the Board for final appellate 
consideration.

In light of the fact that the veteran already has service-
connected disabilities with a combined schedular evaluation 
of 70 percent, it appears that he may be seeking a TDIU (a 
total disability evaluation based on the impact of service 
connected disorders).  However, this is not clear (the 
veteran was recently granted service connection for PTSD) and 
that issue has not been raised by the veteran or adjudicated 
by the RO and is not before the Board.  


FINDING OF FACT

The Social Security Administration (SSA) has found the 
veteran to be permanently disabled.  


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007).  Benefits payable are subject to 
limitations on annual income and net worth.  38 U.S.C.A. §§ 
1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  Total disability 
is present when impairment of the mind or body renders it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability 
is permanent if the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b).

There are several bases on which permanent and total 
disability for pension purposes may be established.  Total 
and permanent disability may be determined on the basis of 
the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis. 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also Brown 
v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).

The veteran is currently service-connected for PTSD, 
evaluated as 50 percent disabling; chloracne due to exposure 
to herbicides, evaluated as 30 percent disabling; and 
bilateral pes planus, evaluated as 10 percent.  His combined 
evaluation was 70 percent.  The veteran has several non-
service-connected disorders.  

The veteran had more than 90 days of active duty during the 
Vietnam War.  Therefore, he has the required period of 
wartime service.  38 C.F.R. § 3.3(a)(3).

Evidence in the claims file reflects that VA made numerous 
unsuccessful attempts to obtain the veteran's records from 
SSA during the pendency of this appeal.  Apparently due to 
VA's lack of success, the veteran also requested information 
from SSA.  In August 2006 correspondence, SSA informed the 
veteran that the medical evidence he had requested had been 
destroyed.  In separate correspondence with the same date, 
SSA informed the veteran of the amount of his Supplemental 
Security Income (SSI) monthly payments.  The correspondence 
also noted that the veteran was currently receiving 
disability benefits based on osteoarthrosis/allied disorders 
and mood disorders.  His disability began December 1, 2000.  
The correspondence observed that per SSA, the veteran was 
permanently disabled.  

In light of the above evidence, it is evident that the 
veteran meets the criteria for a permanent and total 
disability evaluation for pension purposes under 38 C.F.R. 
§ 3.3(a)(3)(vi)(B)(2).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


